DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13-15, 18, 24, 25, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinnon et al (U.S. Pat. 4,572,210, hereinafter “McKinnon”).
Regarding claim 10, McKinnon discloses a plunger 21 (Figs. 1, 5) for a syringe 10 (Fig. 1), the plunger comprising a head (i.e., the distal portion of the plunger 21) for reciprocating within a chamber 19 (Figs. 1, 5) of the syringe 10, the head comprising a seal 18 (Fig. 5) which is impermeable to liquid but permeable to gas (col. 4, line 62 to col. 5, line 4), the seal comprising a semi-permeable membrane (see Fig. 5 and col. 4 lines 51 to col. 5, line 5, describing a hydrophobic membrane 28 that covers the seal 18 in order to enable the seal to act as a vent for the passage of air through passage 26/46 while preventing liquid flow therethrough), 
the membrane being made of a polymeric material (e.g., the membrane may be manufactured under the trademark “Versapore”, also known as “Versapor” which is an acrylic copolymer on a non-woven nylon support), 
wherein the membrane 28 forms or defines substantially an entire surface of the plunger 21 and the seal 18 in contact with and/or exposed to a space of the chamber between the seal and an end of the chamber (as illustrated in Fig. 5 and described in col. 4, lines 58-66, the membrane 28 is wrapped around substantially the entire seal 18, particularly across the front face 50 of the sealing member 18 so as to be positioned at the interface between the sealing member 18 and the interior chamber 19; in this way the membrane defines the entire surface of the seal 18 and the plunger 21 as a whole that could contact the space of the chamber 19).

Regarding claim 14, McKinnon discloses that the reservoir 26 is located on a side of the seal opposite the chamber 19 (see Fig. 5 showing the relative locations of the chamber 19 and the passage 26).
Regarding claims 15, 24 and 25, McKinnon discloses that the polymeric material is a porous material capable of receiving, accommodating, and/or storing gas which passes through the membrane (i.e., the seal 18 comprises the membrane 28 which is made from a porous, hydrophobic membrane such as a Versapor membrane which can receive and accommodate gas therethrough).
Regarding claim 18, McKinnon discloses a syringe 10 (Fig. 1) comprising a chamber 19 (Fig. 1) for receiving a liquid to be dispensed (the claim does not specify where liquid is dispensed from; while the chamber 19 holds blood, the blood is ultimately dispensed to another location) and a piston 21 (Fig. 1) for reciprocating with the chamber, the piston comprising a plunger according to claim 10.
Regarding claim 28, McKinnon discloses a syringe 10 (Fig. 1) comprising a chamber 19 (Fig. 1) for receiving a liquid to be dispensed (the claim does not specify where liquid is dispensed from; while the chamber 19 holds blood, the blood is ultimately dispensed to another location) and a piston 21 (Fig. 1) for reciprocating with the chamber, the piston comprising a plunger according to claim 13.

a head (i.e., the distal portion of the plunger 21) configured for reciprocating within a chamber of the syringe, the head comprising a seal 18 (Fig. 5), the seal being impermeable to liquid but permeable to gas (see Fig. 5 and col. 4 lines 51 to col. 5, line 5, describing a hydrophobic membrane 28 that covers the seal 18 in order to enable the seal to act as a vent for the passage of air through passage 26 while preventing liquid flow therethrough), 
wherein the seal is provided, at an end portion of the seal that faces the distal end of the syringe, with a semi-permeable membrane 28 (Fig. 5; see also description above), the membrane 28 being made of a polymeric material (as discussed above) and defining an entire surface of the seal 18 that faces the distal end of the syringe (as illustrated in Fig. 5 and described in col. 4, lines 58-66, the membrane 28 is disposed across the front face 50 of the sealing member so as to be positioned at the interface between the sealing member 18 and the interior chamber 19, and ideally covers the entire cylindrical surface 42 of the seal as well).

Claims 10, 13, 14, 15, 18, 24, 25, 28, 30, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al (U.S. Pub. 2012/0330280 A1, hereinafter “Reynolds”).
Regarding claim 10, Reynolds discloses a plunger (combination of 22 and 72; see Fig. 2) for a syringe 20 (Fig. 2), the plunger comprising a head 72 (Fig. 2) or 92 (Fig. 3A-3B) for reciprocating within a chamber 66 (Fig. 2) of the syringe 20, the head 
the membrane being made of a polymeric material (see para [0022] disclosing that the membrane may be made of a material such as PTFE, Tyvec, PFA, PFEP [fluorinated ethylene propylene]), 
wherein the membrane forms or defines substantially an entire surface of the plunger and the seal/membrane 94 in contact with and/or exposed to a space of the chamber between the seal and an end of the chamber (as illustrated in Figs. 3A and 3B, the seal/membrane 94 traverses the entire surface of the plunger which faces and is exposed to fluid within the syringe).
Regarding claim 13, Reynolds discloses that the head comprises a reservoir, illustrated to be a hollow area of the head 92 over which the seal/membrane 94 extends, as in Fig. 3B; see also Fig. 3A illustrating an insert 90 which defines the reservoir). 
Regarding claim 14, Reynolds discloses that the reservoir is located on a side of the seal opposite the chamber (see Fig. 3A-3B showing the relative locations of the chamber, along which the plunger travels, and the reservoir on the opposite side of the seal/membrane 94 into which air is passed).

Regarding claim 18, Reynolds discloses a syringe 20 (Fig. 2) comprising a chamber 66 (Fig. 2) for receiving a liquid to be dispensed, and a piston 22/74 (Fig. 2) for reciprocating with the chamber, the piston comprising a plunger according to claim 10 (see rejection of claim 10, above).
Regarding claim 28, Reynolds discloses a syringe 20 (Fig. 2) comprising a chamber 66 (Fig. 2) for receiving a liquid to be dispensed, and a piston 22/74 (Fig. 2) for reciprocating with the chamber, the piston comprising a plunger according to claim 13 (see rejection of claim 13, above)
Regarding claim 30, Reynolds discloses a plunger 22/74 (Fig. 2) for a syringe 20 (Fig. 2) having a first end and an opposite distal end that is configured to engage with an applicator 14 (Fig. 2) for a needle 60 (Fig. 2), the plunger 21 comprising: 
a head 72 or 92 (Fig. 2 and 3A, respectively) configured for reciprocating within a chamber 66 (Fig. 2) of the syringe, the head comprising a seal 94 (Figs. 3A-3B), the seal being impermeable to liquid but permeable to gas (see para [0049] disclosing the seal 94 being a hydrophobic membrane; see also para [0022] disclosing that the hydrophobic membrane permits the passage of gas therethrough while not permitting the passage of air therethrough), 
wherein the seal is provided, at an end portion of the seal that faces the distal end of the syringe, with a semi-permeable membrane (i.e., the seal is the membrane 
Regarding claims 31 and 33, Reynolds discloses that the membrane is formed of polyethylene or polypropylene (as discussed above, as disclosed in para [0022] the seal/membrane 94 is made from PTFE, which is a polyethylene).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al (U.S. Pat. 4,572,210) in view of Cohen et al (U.S. Pat. 6,648,836 B2, hereinafter “Cohen”).
Regarding claims 16 and 17, it is noted that McKinnon does not appear to disclose that a portion of the seal that is in contact with the membrane is made from foam, and as per claim 17, foam rubber and/or foam plastic.
Cohen discloses a seal for a syringe in which the seal comprises a membrane formed of, for example, a plastic body portion in the form of a foam (col. 2, lines 58-67). A skilled artisan would have found it obvious at the time of the invention to form the seal of McKinnon from a foam plastic, as taught in Cohen, as this material was known to be suitable for the intended use at the time of the invention (see Cohen at col. 2, lines 60-62) and would have been known to be flexible, easy to manufacture and safe for medical use. 

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (U.S. Pub. 2012/0330280 A1) in view of Lin et al (U.S. Pat. 7,073,401 B2, hereinafter “Lin”).
 Regarding claims 32 and 34, Reynolds does not appear to disclose that the membrane is from nonwoven polypropylene.
However, to form a membrane for a plunger of a syringe from a nonwoven polypropylene was known at the time of the invention.
Lin discloses an apparatus such as a syringe in which an air-permeable, liquid impermeable barrier may be provided, the barrier being formed from, for example, a nonwoven polyolefin such as Tyvek or a non-woven polypropylene (see col. 6, lines 19-32).
A skilled artisan would have found it obvious at the time of the invention to modify the membrane of Reynolds to be formed of a non-woven polypropylene, as taught in Lin, to yield the predictable result of permitting air to pass through the membrane while preventing liquid from passing therethrough using a known and conventional material.

Response to Arguments
Applicant's arguments filed 09/02/2021 (Remarks) have been fully considered.
Applicant argued that McKinnon does not disclose its membrane as having a polymeric material recited in independent claim 10 and 30 (Remarks, pg. 9).
This argument is not persuasive since McKinnon explicitly discloses that its membrane is a polymeric material such as Versapore (also known as “Versapor”) which is an acrylic copolymer on a non-woven nylon support.
Further, Applicant argued that the claimed invention is not anticipated by McKinnon because the polymeric material of McKinnon is a polymeric material which would not permit air to pass through it when the material is wet (see Remarks, pg. 10). While Examiner acknowledges this disclosure in McKinnon, Examiner notes that the claimed invention does not recite that the polymeric material permits air to pass even when the material is wet. The claimed invention recites a polymeric material which is “impermeable to liquid but permeable to gas”, which would be satisfied even by the material of McKinnon, in which the polymer which permits air to pass when the membrane is dry and does not permit either air or liquid to pass when the membrane is wet.
Examiner also notes a new ground of rejection has been made based on Reynolds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
02/14/2022